--------------------------------------------------------------------------------


Exhibit 10.2

TECHNICAL SERVICES AGREEMENT

 

This Technical Services Agreement (the “Agreement”) is entered into on this 1st
day of August, 2009 by and among Shanghai EZTripMart Travel Agency Co., Ltd., a
limited liability company incorporated in the People’s Republic of China
(“China” or “PRC”) with its registered office at 13/F, 200 Taicang Road,
Shanghai, China (“SHEZT”); and Shanghai Junli Air Service Co., Ltd., a limited
liability company incorporated in China with its registered office at Suite 503,
394-8 Yan’an Road West, Shanghai, China (“Junli”). (Each of SHEZT and Junli is
herein referred to as a “Party” and collective as the “Parties”).

 

WHEREAS:

 

1.

SHEZT engages, among other things, in the business of travel products and
services as set forth in more detail in its business license, including the
operation of the information technology systems for providing travel products
and services, and holds a travel agency license and a Value-Added
Telecommunication Services License.

 

2.

Junli engages, among other things, in the business of international and domestic
airline ticket sales and domestic cargo agency as set forth in more detail in
its business license (the “Business”), and holds tier-one and tier-two air
transport sales agency licenses issued by China Air Transport Association.

 

3.

Junli wishes to engage SHEZT exclusively to provide, and SHEZT wishes to be so
engaged by Junli to provide, certain technical and other related services with
respect to the information technology aspects of the Business, including the
operation of the relevant website, in accordance with this Agreement.

 

NOW THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties hereby agree as follows:

 

1.

CERTAIN DEFINITIONS

 

In this Agreement:

 

 “Affiliate” means, with respect to any Person, any other Person that directly
or indirectly owns a Controlling interest in, or exercises Control over, such
Person, or in or over which such Person directly or indirectly owns a
Controlling interest or exercises Control, or that is otherwise directly or
indirectly under common ownership or Control with such Person.

 

“Agreement” has the meaning given to such term in the preamble.

 

“Business” has the meaning given to such term in Recital 2.

 

“Business Day” means any day when commercial banks are generally open for
business in Shanghai, China.

 

“CIETAC” has the meaning given to such term in Section 10(b).

 

“Confidential Information” has the meaning given to such term in Section 9(b).

 

“Control” means having the power to direct or appoint the management of a
company and “Controlled” or “Controlling” shall have correlative meanings.

 

“Dispute” has the meaning given to such term in Section 10.

 

--------------------------------------------------------------------------------

 

“Dispute Notice” has the meaning given to such term in Section 10(a).

 

“Force Majeure” means any event that is beyond the Party’s reasonable control
and cannot be prevented with reasonable care, including but not limited to acts
of governments, acts of nature, fire, explosion, typhoon, flood, earthquake,
lightning, war, epidemic, strikes or riot. However, any shortage of credit,
capital or finance shall not be regarded as an event of Force Majeure.

 

“Group” has the meaning given to such term in Section 9(b).

 

“Governmental Authority” means any domestic or foreign court or other
governmental or regulatory authority, agency or other body with jurisdiction
over any of the assets or properties of any of the Parties.

 

“Intellectual Property” has the meaning given to such term in Section 9(a).

 

“Junli” has the meaning given to such term in the preamble.

 

“Monthly Date” shall mean the last Business Day of each calendar month, the
first of which shall be the first such day following the date of this Agreement;
provided that if any such day is not a Business Day, then such Monthly Date
shall be the next succeeding Business Day.

 

“Party” or “Parties” has the meaning given to such term in the preamble.

 

“Person” means an individual, corporation, joint venture, partnership,
enterprise, trust, unincorporated association, limited liability company,
government or any department or agency thereof, or any other entity.

 

“PRC” or “China” has the meaning given to such term in the preamble.

 

“PRC GAAP” means the PRC Enterprise Accounting Systems.

 

“Representative” has the meaning given to such term in Section 9(b).

 

“RMB” means Renminbi, the lawful currency of China.

 

“Services” has the meaning given to such term in Section 2(a).

 

“Services Fee” has the meaning given to such term in Section 3(a).

 

“SHEZT” has the meaning given to such term in the preamble.

 

“US” means the United States of America.

 

“Website” means the dedicated website(s) now or in the future operated for the
Business of Junli, including without limitation, www.junli.net.

 

2.

SERVICES

 

(a)

Exclusive Services Provider.  During the term of this Agreement, Junli hereby
appoints SHEZT, and SHEZT hereby accepts Junli’s appointment, as the exclusive
provider (except as to any Affiliate of SHEZT) of certain technical and other
services required by Junli in the conduct of its Business through the Website,
which services are more fully described in Section 2(b) below and include, among
others, services relating to the maintenance and operation of the Website (the
“Services”), pursuant and subject to the terms and conditions of this Agreement.
During the term hereof, Junli shall not seek or accept identical or similar
services from other providers (except any Affiliate of SHEZT) without the prior
written approval from SHEZT. For the avoidance of doubt, however, during the
term hereof, SHEZT shall have the right to provide identical or similar services
to third parties, and Junli may seek or accept identical or similar services
from any Affiliate of SHEZT.

 

2
 

--------------------------------------------------------------------------------

 

(b)

Scope of Services.

 To the extent permitted by the applicable PRC laws and regulations, the
Services provided under this Agreement shall include, without limitation:

 

(i)

Technical services in respect of information technology aspects of the Business,
including, without limitation, advice and assistance relating to the information
systems for the operation of the Website;

 

(ii)

Provision of content for the Website;

 

(iii)

Planning, implementation and testing of online operations;

 

(iv)

Training of management, staff, technical and administrative personnel Junli in
respect of the Website;

 

(v)

Assistance in the collection and analysis of technical and business information
about the Business and the operation of the Website with a view to improving the
user friendliness and functionality of the Wesbite and the quality of Services
provided hereunder; and

 

(vi)

Such other advice and assistance as may be agreed upon by the Parties.

 

(c)

Internet Orders.  SHEZT will promptly direct and relay to Junli for processing
any and all air-ticeting orders received from and generated by the Website on a
real-time basis. All such internet orders and revenue generated therefrom shall
be the property of Junli.

 

(d)

Advances.  From time to time and at the request of Junli, SHEZT may in its sole
discretion, in such a manner as permitted by applicable laws and regulations
advance to Junli amounts for the purpose of providing working capital to Junli,
funding for Junli’s acquisition of operating assets, or for any other purposes
as may be acceptable to SHEZT. 

 

3.

FEES

 

(a)

Fees.  In consideration of the Services provided by SHEZT hereunder, Junli shall
pay to SHEZT during the term of this Agreement (i) a fee (the “Services Fee”)
payable in RMB each calendar month, calculated based on the ticketing volume of
such month as stated in the monthly financial statement provided under Section 5
below at such per ticket (both domestic and international) rate(s) as the
Parties shall from time to time agree, within 10 Business Days after receipt by
SHEZT of the financial statements referenced above, and (ii) such other fees as
SHEZT and Junli shall from time to time agree on an ad hoc basis. The Parties
agree to periodically review the rate(s) of the Services Fee with a view to
adjust the Services Fee based on the historic, present and prospective ticketing
volume as appropriate.

 

(b)

Payment.  Any payment required to be made under this Section 3 shall be paid in
RMB by wire transfer to the account as may be timely specified in writing from
time to time by SHEZT. SHEZT shall timely provide Junli with proper tax invoice
for the payment hereunder.

 

(c)

No Set-off and Deduction.  Notwithstanding anything to the contrary herein,
Junli shall not set off any amount it may claim is owed to it by SHEZT against
any Services Fee payable by Junli to SHEZT unless Junli first obtains SHEZT’s
written consent. All payments to be made by Junli hereunder shall be made free
and clear of and without deduction for or on account of any tax, unless Junli is
required by applicable PRC law to deduct or withhold applicable tax from such
payments, in which case, Junli shall promptly provide SHEZT with official
receipt of payment of such tax.

 

3
 

--------------------------------------------------------------------------------

 

(d)

Late Payment.  Should Junli fail to pay to SHEZT all or any part of the Services
Fee due in RMB under this Section 3 within the time limits stipulated herein,
Junli shall pay to SHEZT interest in RMB in arrears on the amount overdue based
on the 3-month RMB lending rate as of the relevant due date announced by the
People’s Bank of China.

 

(e)

Audit and Inspections.  Junli will permit SHEZT or its Representatives
(including independent public accountants), at SHEZT’s own expense, to conduct
periodic (but no more than monthly) audits of relevant books and records of
Junli for the purpose of verifying the Services Fees payable to SHEZT under this
Section 3. If such audit reveals a discrepancy, Junli shall pay to SHEZT any
additional amount of Services Fees or SHEZT shall refund any excess amount of
Services Fees paid, in each case as promptly as practicable.

 

4.

REPRESENTATIONS AND WARRANTIES; MUTUAL COVENANTS

 

(a)

Representations and Warranties of the Parties.  Each Party hereby represents,
warrants and undertakes to the other Party that:

 

(i)

It is a limited liability company duly organized and validly existing under PRC
laws and is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business currently conducted or
proposed to be conducted by it or its ownership of property makes such
qualification necessary.

 

(ii)

It has all requisite corporate and other power and authority to execute,
deliver, and perform all of its obligations under, this Agreement and to
consummate the transactions contemplated by this Agreement.

 

(iii)

It has all licenses, certificates, permits, authorizations, concessions,
approvals, franchises and other rights from, and has made all declarations and
filings with, all applicable Governmental Authorities necessary to engage in the
business conducted by it.

 

(iv)

This Agreement has been duly and validly authorized, executed and delivered by
it and constitutes its valid and binding obligations enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and by general equity principles (regardless of whether considered in a
proceeding in equity or at law), including (1) the possible unavailability of
specific performance, injunctive relief or any other equitable remedy; and
(2) concepts of materiality, reasonableness, good faith and fair dealing.

 

(b)

Certain Mutual Covenants.  The Parties covenant and agree with each other as
follows:

 

(i)

To observe all relevant legal restrictions, including the preservation of the
confidentiality of non-public information pursuant to Section 9 hereof.

 

(ii)

To execute such documents and other papers and perform such further acts as may
be reasonably required to carry out the provisions hereof and the transactions
contemplated by this Agreement.

 

(iii)

To be responsible for its own costs (including direct travel expenses and legal
fees) relating to the negotiation, preparation, execution and performance by it
of this Agreement.

 

4
 

--------------------------------------------------------------------------------

 

(iv)

To do or cause to be done, all things necessary or appropriate to preserve and
keep in full force and effect its existence and its material rights,
authorizations, concessions, approvals, franchises and licenses.

 

5.

AFFIRMATIVE COVENANTS OF JUNLI

 

Junli hereby covenants and agrees that, during the term of this Agreement, it
will perform and observe the following covenants and provisions:

 

(a)

Services Fee Reports. As soon as available and in any event within 5 Business
Days after each Monthly Date, furnish to SHEZT a written Services Fee report,
setting forth a summary of the domestic and international air ticket sales for
the relevant month based on which the Services Fee for that month is calculated.

 

(b)

Notice of Litigation.  Provide to SHEZT promptly, and in any event within 1
Business Day after an officer of Junli obtains knowledge thereof, notice of (i)
any litigation, arbitration or mediation or governmental or regulatory
proceeding pending against Junli which could materially adversely affect the
business, operations, property, assets, financial condition or prospects of
Junli in respect of the Business and (ii) any other event which is likely to
materially adversely affect the business, operations, property, assets,
financial condition or prospects of Junli.

 

(c)

Other Information.  Provide to SHEZT promptly such other financial information
or documents as SHEZT may reasonably request from time to time.

 

(d)

Integrity of Financial Reporting and Controls.  Keep proper books of record and
account in which full, true and correct entries in conformity with the PRC GAAP
and all requirements of law shall be made of all dealings and transactions in
relation to its business and activities in respect of the Business. Junli agrees
to implement over time, without causing unreasonable burden and as far as
practicable, US-style internal accounting controls, audit committee functions
and management reporting responsibilities. Additionally, Junli agrees to comply
with the US Foreign Corrupt Practices Act.

 

(e)

Compliance with Statutes.  Comply with all applicable statutes, laws,
regulations, rules and orders of, and all applicable restrictions imposed by,
all governmental bodies, in respect of the conduct of its Business, except that
such noncompliance would not, in the aggregate, have a material adverse effect
on the Business, operations, property, assets, financial condition or prospects
of Junli.

 

6.

NEGATIVE COVENANTS OF JUNLI

 

Junli hereby covenants and agrees that, during the term of this Agreement,
without the prior written consent of SHEZT, it shall not take any corporate
action or perform any other act or enter into any transaction that would
negatively affect the exclusive cooperation arrangement contemplated by this
Agreement.

 

7.

TERM AND TERMINATION

 

(a)

Term.  This Agreement shall take effect on the date of execution of this
Agreement and shall remain in full force and effect until the termination hereof
pursuant to Section 7(b).

 

(b)

Termination.  This Agreement may be terminated:

 

5
 

--------------------------------------------------------------------------------

 

(i)

by the Parties jointly if they consent in writing to terminate this Agreement;

 

(ii)

by either SHEZT or Junli giving notice to the other Party if the other Party has
committed a material breach of this Agreement (including but not limited to the
failure by Junli to pay the Services Fee) and failed to cure such breach within
30 days after notice thereof; provided, however, that if such breach is not
reasonably susceptible of being cured, no cure period shall be applicable; if
the breach is curable but not within 30 days, such 30-day period may be extended
if cure is being diligently pursued for an additional period of time not to
exceed 60 days;

 

(iii)

automatically if either of SHEZT and Junli becomes bankrupt or insolvent or is
the subject of proceedings or arrangements for liquidation or dissolution or
ceases to carry on its business or becomes unable to pay its debts as they come
due;

 

(iv)

by either of SHEZT and Junli giving notice to the other if the business license
or any other license or approval material for the business operations of Junli
or SHEZT is terminated, cancelled or revoked; or

 

(v)

by election of SHEZT with or without cause upon 30 days’ prior written notice to
Junli.

 

(c)

Effect of Termination.  Any Party electing properly to terminate this Agreement
pursuant to this Section 7 shall have no liability to the other Party for
indemnity, compensation or damages arising solely from the exercise of such
right. The termination of this Agreement shall not affect the continuing
liability of Junli (including the obligation to pay any Services Fee or
indemnification payment) already accrued or due and payable to SHEZT. Upon the
termination of this Agreement, all amounts then due and unpaid to SHEZT by Junli
hereunder, as well as all other amounts accrued but not yet payable to SHEZT by
Junli, shall forthwith become due and payable by Junli to SHEZT.

 

(d)

Survival.  The rights and obligations under Sections 1, 3, 4, 7, 8, 9, 10 and 13
shall survive the expiration or termination of this Agreement.

 

8.

INDEMNIFICATION

 

Each Party shall indemnify, defend and hold the other Party harmless from and
against any loss, claim, damage, or liability (including legal and accounting
fees and expenses) suffered or incurred by the other Party arising out of or
resulting from such Party’s breach of any representation or warranty under this
Agreement or such Party’s breach or violation of, or failure to perform fully,
any covenant, agreement, undertaking or obligation under this Agreement.

 

9.

INTELLECTUAL PROPERTY; CONFIDENTIALITY; NONCOMPETITION

 

(a)

Intellectual Property.  Unless otherwise agreed to by the Parties in writing, as
between Junli and SHEZT, SHEZT shall be the holder of all rights, title and
interests to any and all trademarks, trade names, service marks, copyrights,
trade dress, logos, designs, assumed names, Chinese character equivalents for
the aforesaid and other indications of origin, patents, inventions, creations,
know-how, trade secrets, domain names and other intellectual properties (or
intellectual property rights) (collectively, the “Intellectual Property”) used
by SHEZT for the provision of the Services or arising from the performance of
this Agreement, whether developed by SHEZT or Junli. Junli recognizes SHEZT’s
rights in and ownership of the Intellectual Property, and will not assert, or
cause any of its Affiliates to assert, any right to or ownership interest in,
nor file, or cause any of its Affiliates to file, any application for any right
to or interest in the Intellectual Property.

 

(b)

Confidentiality.  The Parties acknowledge that they and their respective
employees, nominees, advisor, agents or other representative (collectively,
“Representatives”) will have access to and will be entrusted with detailed
confidential information and trade secrets (“Confidential Information”) relating
to the present and contemplated operations of Junli, SHEZT and their respective
Affiliate (for purposes of this Section 9 only, the “Group”), the disclosure of
any of which Confidential Information to competitors of the Group or to the
general public would be highly detrimental to the best interests of the Group.
The Parties acknowledge and agree that the right to maintain the confidentiality
of such Confidential Information and the right to preserve the goodwill of the
Group constitute proprietary rights which the Parties are entitled to protect.
For purposes of this Agreement, “Confidential Information” includes the
existence and any term of this Agreement, the negotiations leading up to this
Agreement or the transactions or arrangements contemplated or referred to herein
(including the fact that this Agreement has been entered into between the
Parties) as well as any confidential information belonging to any Party.

 

6
 

--------------------------------------------------------------------------------

 

None of the Parties shall at any time disclose any Confidential Information to
any Person or use the same for any purpose other than the purposes of Group,
provided, however, that a Party may disclose any information which (i) such
Party can demonstrate was already lawfully in its possession prior to the
disclosure thereof, (ii) is generally known to the public and did not become so
known through any violation of law, (iii) became known to the public through no
fault of such Party, (iv) is later lawfully acquired by such Party without
confidentiality restrictions from other sources, (v) is required to be disclosed
by order of court or government authority with subpoena powers (provided, that
such Party shall have provided the other Party with prior notice of such order
and an opportunity to object or take other available action), (vi) is disclosed
to an Affiliate which agrees to be bound by the terms of this Section 9(b) or
(vii) is disclosed to such Party’s Representative on a need-to-know basis and
that such Party has informed the recipient of the restrictions on disclosure
contained in this Section 9(b) and that such Party will be responsible for any
breach of the provisions of this Section 9(b) by or caused by, the recipient.

 

(c)

Announcements.  The Parties agree that no public announcement, circular or
communication of any kind will be made or issued, in respect of the subject
matter of this Agreement by the Parties except:

 

(i)

with the prior written consent of the other Party which may not be unreasonably
withheld or delayed; or

 

(ii)

if so required by law or regulation (including disclosure required under the
applicable listing rules of any securities exchange on which any securities of
an Affiliate of SHEZT may be listed), provided that the Party required to make
or issue it has, to the extent practicable, first consulted and taken into
account the reasonable requirements of the other Party.

 

(d)

Noncompetition.  During the term of this Agreement and for a period of 12 months
thereafter, without the prior written approval of SHEZT, Junli or any of its
Affiliate,

 

(i)

will not directly or indirectly, including, either individually or in
association with any other Person, or as principal, licensor, agent,
representative, equity older, distributor, supplier, co-venturer or partner,
engage in any business that is competitive with SHEZT anywhere in the world,
including e-commerce travel related products and services. Junli agrees that the
restriction herein contained are reasonable with respect to its duration,
geographical area and scope;

 

(ii)

subject to subsection (i) above, will not solicit in any manner any Person who
is or has been a customer or client of SHEZT for the purpose of offering to such
Person any goods or services similar to or competing with any of the businesses
conducted by SHEZT; and

 

7
 

--------------------------------------------------------------------------------

 

(iii)

will not solicit or entice away, or endeavor to solicit or entice away, any
employee or officer or other Representative of SHEZT.  

 

10.

SETTLEMENT OF DISPUTES

 

This Agreement shall be governed by procedures other than litigation for
settling all claims and disputes (a “Dispute”), under the method set forth in
this Section 10.

 

(a)

If any Dispute arises out of or in connection with this Agreement or the
performance, breach, termination or invalidity thereof, any Party shall be
entitled to serve a notice of Dispute (a “Dispute Notice”) upon the other Party.
The Parties agree, following service of a Dispute Notice, to use their
reasonable endeavors to negotiate in food faith to settle such Dispute.

 

(b)

If the Parties have not settled any such Dispute within 21 days of service of a
Dispute Notice then the Dispute shall be settled by arbitration before China
International Economic and Trade Arbitration Centre (“CIETAC”) in accordance
with the Rules of CIETAC in force at the date of commencement of the
arbitration.

 

(c)

In any arbitration pursuant to Section 10(b):

 

(i)

the place of arbitration shall be Shanghai, China;

 

(ii)

the language to be used in the arbitral proceedings shall be both English and
Chinese languages;

 

(iii)

the appointing authority shall be CIETAC; and

 

(iv)

3 arbitrators shall be appointed to form an arbitration tribunal to resolve a
dispute, one each by the claimant and the respondent, and one (the chairman of
the arbitration tribunal) by the chairman of the appointing authority.

 

(d)

When 3 arbitrators have been appointed in any arbitration pursuant to Section
10(c), the award shall be given by a majority decision. If there is no majority,
the award shall be made by the chairman of the arbitral tribunal alone.

 

(e)

Any award given by an arbitral tribunal appointed pursuant to Section 10(c)
shall be final and binding. By agreeing to arbitration, the Parties waive
irrevocably their right to any form of appeal, review or recourse to any court
or other judicial authority.  The losing Party shall be responsible for the fees
of CIETAC, the fees of the arbitrators, fees and expenses of the arbitration
proceedings and all costs and expenses in relation to the enforcement of any
arbitral award, including reasonable attorneys’ fees and expenses.

 

11.

FORCE MAJEURE

 

The Party claiming Force Majeure shall notify the other Party without delay. If
a Party is delayed in or prevented from performing its obligations under this
Agreement by an event of Force Majeure, only within the scope of such delay or
prevention, such Party shall not be responsible for any damage, increased costs
or loss which the other Party may sustain by reason of such a failure or delay
of performance, and such failure or delay shall not be deemed a breach of this
Agreement. The Party claiming Force Majeure shall take appropriate means to
minimize or remove the effects of Force Majeure, and attempt to resume
performance of the obligations delayed or prevented by the event of Force
Majeure. After the event of Force Majeure is removed, the Parties agree to
resume performance of this Agreement with their best efforts.

 

8
 

--------------------------------------------------------------------------------

 

12.

NO AGENCY

 

Nothing in this Agreement shall be construed to create a partnership or
establish a relationship of principal and agent or any other fiduciary
relationship between the Parties.

 

13.

APPLICABLE LAW

 

The validity, interpretation and implementation of this Agreement shall be
governed by the laws of the PRC.

 

14.

NOTICES

 

Notices or other communications required to be given by any Party to another
pursuant to this Agreement shall be in writing and delivered or sent by personal
delivery, by facsimile, by registered mail or by internationally recognized
courier, fees prepaid, to the fax number or address of the relevant Party set
forth below or to such other address or fax number as may from time to time be
designated by such Party to the other Party.

 

If to SHEZT:

 

Address:

20/F, 200 Taicang Road

Luwan District

Shanghai 200020, China

Attn:

Ms. Coco Hu

Fax:

86-21 6336-7084

 

If to Junli:

 

Address:

394-8 Yan’an Road West

Jing An District

Shanghai 200040, China

Attn:

Mr. Deng Ying

Fax:

86-21 6270-3706

 

Any such notice or communication shall be deemed to have been given if by
personal delivery, upon receipt by the addressee; if by facsimile transmission,
upon confirmation that the communication was successfully sent to the applicable
number; if by registered mail, 7 Business Days after post; if by courier, 3
Business Days after delivery to such courier.

 

15.

SUCCESSORS; ASSIGNMENT

 

This Agreement binds and will benefit the Parties and their respective
successors and permitted assigns. Junli may not assign this Agreement to any
third party without the prior written consent of SHEZT. SHEZT may transfer all
or any of its rights and obligations under this Agreement at any time to any
Person at its sole discretion without the consent of Junli.

 

16.

SEVERABILITY

 

Any provision of this Agreement which is invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of this Agreement invalid, illegal or unenforceable in any other
jurisdiction. To the extent that any provision of this Agreement is deemed
unenforceable in the PRC, the Parties shall use all commercially reasonable
efforts to implement an alternative arrangement to effect the transactions as
contemplated in this Agreement to the fullest extent possible.

 

9
 

--------------------------------------------------------------------------------

 

17.

ENTIRE AGREEMENT; AMENDMENT AND SUPPLEMENT

 

This Agreement, together with any schedules and exhibits (if any) attached
hereto, constitutes the entire agreement and understanding of the Parties with
respect to the subject hereof, and supersedes all prior oral or written
agreements, contracts, understandings and communications of the Parties in
respect of the subject matter of this Agreement. No amendment, modification or
waiver of any of the terms of this Agreement shall be valid unless set forth in
writing and duly signed by the Party against whom enforcement of such amendment,
modification or waiver is sought.  No delay or failure on the part of any Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any Party of any such right, power
or privilege, be construed as a waiver of any other right, power or privilege.
The rights and remedies herein provided are cumulative and are not exclusive of
any rights or remedies that any Party may otherwise have at law or in equity.

 

18.

HEADINGS



 

The headings in this Agreement are inserted for the convenience of reference
only and shall not be taken into consideration in the interpretation or
construction of this Agreement.

 

19.

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one instrument.

 

[Signatures appearing on the following page]

 

10

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, the Parties have caused their authorized representatives to
execute this Agreement on the date first above written.

 

SHEZT:

 

SHANGHAI EZTRIPMART TRAVEL AGENCY CO., LTD.

 

 

By:

/s/ Deng Ying



 

Name:

Deng Ying

 

Legal Representative

Junli:

 

SHANGHAI JUNLI AIR SERVICE CO., LTD.

 

 

By:

/s/ Deng Ying



 

Name:

Deng Ying

 

Legal Representative

 

(Company Seal)

(Company Seal)

   

 

11

--------------------------------------------------------------------------------